DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on September 15, 2021. 
Claims 1 – 20 were previously pending. Claims 1-3, 6, 8-10, 13-16, and 19-27 are currently pending. Claims 1, 8, 9, 14, 15, and 20 are amended. Claims 21-27 were are added. Claims 4, 5, 7, 11, 12, 17, and 18 were cancelled. 

Response to Arguments
Applicant’s arguments, see pages 12 - 13, with respect to U.S.C. 103 have been fully considered and are persuasive.  The rejection of June 15, 2021 has been withdrawn. 
Applicant's arguments, see pages 8 – 11, with respect to U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant first argues on pages 8 - 9 that the recited additional elements integrate the judicial exception into a practical application under Step 2A Prong 2 because the additional elements, in combination, achieves a technological improvement to a technological field.  Applicant additionally points to the Patent Trial and Appeal Board (PTAB) Decision on Appeal in Ex Parte Davis, Appeal No. 2019-004127, Application No. 14/719,030 (PTAB Aug. 19, 2020) as reasoning for the integration of the judicial exception of certain methods of organizing human activity into a practical application.  Examiner respectfully disagrees.  Examiner notes that eligibility under Step 2A Prong 2, as also shown in the Ex Parte Davis decision, requires improvement in a technological field or to the functioning of a computer.  The additional elements, when considered in combination, add nothing more than what is present when the 
Applicant also argues on pages 9 – 10 the claims of the present application recite more additional elements than those addressed by the Examiner, and the combination of the additional elements represents and ordered combination that achieves a technological improvement to a technological field.  Applicant specifically points to the additional elements not addressed by the examiner as "a database record for a user in a computer-based immutable ledger, wherein the computer-based immutable ledger comprises a blockchain that is personal to the user," "a fuel dispenser at a filling station," and "a database record of [a] filling station."  Examiner respectfully maintains that the additional elements in the independent claims of “a computer device”, “a computer-based immutable ledger“, “a computer program product”, “computer readable storage media”, “program instructions collectively stored on the one or more computer readable storage media”, “a processor”, and “a computer readable memory”, as well as the additional elements of the dependent claims of “an Internet of Things device”, “a user device”, and “blockchain” were properly identified in the prior office action.   Database records that are “personal to a user” or “of a filling station” constitute part of the judicial exception and do 
Therefore, for the reasons provided above, Applicant’s arguments are found unpersuasive and Examiner respectfully maintains the rejection under U.S.C. 101.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 3, 6, 8 - 10, 13 - 16, and 19 - 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claims are directed to a method, a computer program product, and a system for determining and distributing fuel credits using a computer-based immutable ledger.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
	Claims 1, 9 and 15 are independent claims that recite limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  All limitations outside of the recited additional elements constitute an abstract idea of certain methods of organizing human activity for commercial interactions. The additional elements 
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements, as noted above, are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Regarding the additional element of “a fuel dispenser at a filling station”, generally linking the judicial exception to a field of use or technological environment does not amount to significantly more than the exception itself, and cannot integrate the judicial exception into a practical application.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components or generally linking the judicial exception to a field of use or technological environment. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components or generally linking to a field of use or technological environment is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claims are not patent eligible. 
Claims 2 – 3, 6, 8, 10, 13 – 14, 16, and 19 - 27 are dependents of claim 1, 9, and 15 and have been given the full two part analysis including analyzing the additional elements both 
Novelty/Non-Obviousness
Regarding claims 1, 9, and 15, the prior art does not appear to teach, in the context of the systems and method for determining and distributing fuel credits using a computer-based immutable ledger recited, determining a portion of the overpayment to be credited to the filling station and updating a database record of the filling station with the determined portion of the overpayment.  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  US 20180241228 A1 to Kemppainen et al teaches reimbursement to an electricity provider, or between two electricity providers, for an electric vehicle charging session in which electricity is consumed by an electric vehicle associated with a driver or owner and updating database records with the transaction details of the energy reimbursement (see at least [0070] – .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARTER P BROCKMAN/            Examiner, Art Unit 3628                                                                                                                                                                                            /GEORGE CHEN/Primary Examiner, Art Unit 3628